     Case 3:18-cv-00161-N Document 43 Filed 01/07/19                          Page 1 of 21 PageID 903


                                                    IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE NORTHERN DISTRICT OF TEXAS
                                                              DALLAS DIVISION

ESCORT INC.,

                                                      Plaintiff,
                                                                              CASE NO. 3:18-cv-161-N
                                                      v.
                                                                                   PATENT CASE
UNIDEN AMERICA CORPORATION,
                                                                             JURY TRIAL DEMANDED
                                                   Defendant.



UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE
      DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT

              Defendant Uniden America Corporation (“Uniden” or “Defendant”) files this Answer,

Affirmative Defenses, and Counterclaims to Plaintiff Escort Inc.’s (“Plaintiff” or “Escort”)

Original Complaint for Patent Infringement (“Complaint”). Uniden denies the allegations and

characterizations in the Complaint unless expressly admitted in the following paragraphs.1

                            NATURE OF THE ACTION AND FACTUAL BACKGROUND

              1.             Uniden admits that the Complaint purports to set forth an action for infringement

of U.S. Patent Nos. RE39,038 (the “’038 Patent”), RE40,653 (the “’653 Patent”), and 7,576,679

(the “’679 Patent”) (collectively, the “Asserted Patents”) under the Patent Laws of the United

States, 35 U.S.C. §§ 271, et seq., and that Plaintiff purports to seek damages and injunctive relief,

but Uniden denies it has committed or is committing acts of infringement and denies Plaintiff is

entitled to any relief. Uniden denies any remaining allegations in Paragraph 1 of the Complaint.




                                                            
1
 For avoidance of doubt, Uniden denies liability for all allegations of patent infringement included
or implied in the introductory paragraph or in any headings or footnotes of the Complaint.

UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                            - PAGE 1
   Case 3:18-cv-00161-N Document 43 Filed 01/07/19                 Page 2 of 21 PageID 904


       2.      Uniden is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 2 of the Complaint and, on that basis, denies all such

allegations.

       3.      Uniden is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 3 of the Complaint and, on that basis, denies all such

allegations.

       4.      Uniden is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 4 of the Complaint and, on that basis, denies all such

allegations.

       5.      Uniden admits that the Asserted Patents are directed to a radar detector that utilizes

factors such as vehicle speed and location to determine whether to generate an alert. Uniden denies

that the Asserted Patents are valid and enforceable. Uniden is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 5 of the

Complaint and, on that basis, denies all such allegations.

       6.      Uniden admits that the Uniden GPSRD was introduced in 2001 and was ultimately

discontinued. Uniden denies that the GPSRD lacked the ability to filter out false alerts based on

location and that “the only real benefit of the Uniden GPSRD was that it would provide you with

your exact GPS coordinates.” Uniden is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 6 of the Complaint and, on that

basis, denies all such allegations.

       7.      Uniden admits that, in 2007, Uniden announced the Uniden MapTrax device, but

denies that the MapTrax device “infringed on Escort’s patent.” Uniden is without knowledge or

information sufficient to form a belief as to the truth of the other allegations concerning what the



UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                            - PAGE 2
   Case 3:18-cv-00161-N Document 43 Filed 01/07/19                  Page 3 of 21 PageID 905


website RadarBusters.com “noted” and, on that basis denies all such allegations. Uniden denies

the remaining allegations in Paragraph 7 of the Complaint.

       8.      Uniden admits that the LRD950, the R3, and the DFR7 radar detectors were

available in 2015. Uniden denies any remaining allegations in Paragraph 8 of the Complaint.

       9.      Uniden admits that the LRD950, the R3, and the DFR7 radar detectors “offer

desirable features.” Uniden denies the remaining allegations in Paragraph 9 of the Complaint.

       10.     Uniden admits that the R3 Manual speaks for itself. Uniden denies any remaining

allegations in Paragraph 10 of the Complaint.

       11.     Uniden denies the allegations in Paragraph 11 of the Complaint.

       12.     Uniden admits that it is aware of one or more of the Asserted Patents. Uniden denies

it is committing or has committed acts of infringement of any of the Asserted Patents and, on that

basis denies the remaining allegations in Paragraph 12 of the Complaint.

       13.     Uniden denies it is committing or has committed acts of infringement of any of the

Asserted Patents and denies Escort is entitled to any relief and, on that basis denies the allegations

in Paragraph 13 of the Complaint.

                                          THE PARTIES

       14.     Uniden is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 14 of the Complaint and, on that basis, denies all such

allegations.

       15.     Uniden admits the allegations in Paragraph 15 of the Complaint.




UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                            - PAGE 3
   Case 3:18-cv-00161-N Document 43 Filed 01/07/19                  Page 4 of 21 PageID 906


                                  JURISDICTION AND VENUE

        16.     Uniden incorporates its admissions, averments, and denials in Paragraph 1 above

as if set forth fully herein. Uniden denies any remaining allegations in Paragraph 16 of the

Complaint.

        17.     Uniden admits that this Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        18.     Uniden does not contest that this Court has personal jurisdiction over Uniden in this

case. Uniden admits that it conducts business in the State of Texas and in this judicial district and

that its principal place of business is located in Irving, Texas.

        19.     Uniden incorporates its admissions, averments, and denials in Paragraph 18 above

as if set forth fully herein. Uniden denies it has committed or is committing acts of infringement

within the State of Texas or in this judicial district and, on that basis, denies the remaining

allegations of Paragraph 19 of the Complaint.

                               [ALLEGED] CAUSES OF ACTION

                Count One: [Alleged] Infringement of U.S. Patent No. RE39,038

        20.     Uniden incorporates by reference each of its responses set forth in Paragraphs 1-19

above as if fully set forth herein.

        21.     Uniden admits that the purported copy of the ’038 Patent that is attached to the

Complaint as Exhibit 1 is entitled “Method and Apparatus for Alerting an Operator of a Motor

Vehicle to an Incoming Radar Signal” and appears to have issued on March 28, 2006. Uniden

denies it has committed or is committing acts of infringement of the ’038 Patent and denies that

the claims of the ’038 Patent are “valid and enforceable.” Uniden is without knowledge or




UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                            - PAGE 4
   Case 3:18-cv-00161-N Document 43 Filed 01/07/19                  Page 5 of 21 PageID 907


information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 21

of the Complaint and, on that basis, denies all such allegations.

        22.     Uniden denies the allegations in Paragraph 22 of the Complaint.

        23.     Uniden admits that it is aware of the ’038 Patent. Uniden denies the remaining

allegations in Paragraph 23 of the Complaint.

        24.     Uniden denies the allegations in Paragraph 24 of the Complaint.

        25.     Uniden denies the allegations in Paragraph 25 of the Complaint.

                Count Two: [Alleged] Infringement of U.S. Patent No. RE40,653

        26.     Uniden incorporates by reference each of its responses set forth in Paragraphs 1-25

above as if fully set forth herein.

        27.     Uniden admits that the purported copy of the ’653 Patent that is attached to the

Complaint as Exhibit 2 is entitled “Radar Detector for Detecting Police Radar That Receives GPS

Data,” and appears to have issued on March 10, 2009. Uniden denies it has committed or is

committing acts of infringement of the ’653 Patent and denies that the claims of the ’653 Patent

are “valid and enforceable.” Uniden is without knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in Paragraph 27 of the Complaint and, on that basis,

denies all such allegations.

        28.     Uniden denies the allegations in Paragraph 28 of the Complaint.

        29.     Uniden admits that it is aware of the ’653 Patent. Uniden denies the remaining

allegations in Paragraph 29 of the Complaint.

        30.     Uniden denies the allegations in Paragraph 30 of the Complaint.

        31.     Uniden denies the allegations in Paragraph 31 of the Complaint.




UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                            - PAGE 5
   Case 3:18-cv-00161-N Document 43 Filed 01/07/19                   Page 6 of 21 PageID 908


               Count Three: [Alleged] Infringement of U.S. Patent No. 7,576,679

        32.     Uniden incorporates by reference each of its responses set forth in Paragraphs 1-31

above as if fully set forth herein.

        33.     Uniden admits that the purported copy of the ’679 Patent that is attached to the

Complaint as Exhibit 3 is entitled “Radar Detector for Detecting Police Radar That Receives GPS

Data” and appears to have issued on August 18, 2009. Uniden denies it has committed or is

committing acts of infringement of the ’679 Patent and denies that the claims of the ’679 Patent

are “valid and enforceable.” Uniden is without knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in Paragraph 33 of the Complaint and, on that basis,

denies all such allegations.

        34.     Uniden denies the allegations in Paragraph 34 of the Complaint.

        35.     Uniden admits that it is aware of the ’679 Patent. Uniden denies the remaining

allegations in Paragraph 35 of the Complaint.

        36.     Uniden denies the allegations in Paragraph 36 of the Complaint.

        37.     Uniden denies the allegations in Paragraph 37 of the Complaint.

                            [PLAINTIFF’S] PRAYER FOR RELIEF

        Uniden denies the Plaintiff is entitled to any relief from Uniden and denies all the

allegations contained in Paragraphs (1)-(6) of Plaintiff’s Prayer for Relief.

                         [PLAINTIFF’S] DEMAND FOR JURY TRIAL

        Uniden is not required to provide a response to Plaintiff’s request for a trial by jury.

                                      AFFIRMATIVE DEFENSES

        Uniden’s Affirmative Defenses are listed below. Uniden reserves the right to amend its

answer to add additional Affirmative Defenses consistent with the facts discovered in this case.



UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                            - PAGE 6
   Case 3:18-cv-00161-N Document 43 Filed 01/07/19                   Page 7 of 21 PageID 909


                               FIRST AFFIRMATIVE DEFENSE

       Uniden has not infringed and does not infringe, under any theory of infringement

(including directly (whether individually or jointly) or indirectly (whether contributorily or by

inducement)), any valid, enforceable claim of the Asserted Patents.

                             SECOND AFFIRMATIVE DEFENSE

       Each asserted claim of the Asserted Patents is invalid for failure to comply with one or

more of the requirements of the United States Code, Title 35, including without limitation, 35

U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s attempted enforcement of the Asserted Patents against Uniden is barred by the

doctrine of inequitable conduct.

                             FOURTH AFFIRMATIVE DEFENSE

       To the extent that Plaintiff and any predecessors in interest to any of the Asserted Patents

failed to properly mark any of their relevant products or materials as required by 35 U.S.C. § 287,

or otherwise give proper notice that Uniden’s actions allegedly infringe the Asserted Patents,

Uniden is not liable to Plaintiff for the acts alleged to have been performed before it received actual

notice that it was allegedly infringing the Asserted Patents.

                               FIFTH AFFIRMATIVE DEFENSE

       To the extent that Plaintiff asserts that Uniden indirectly infringes, either by contributory

infringement or inducement of infringement, Uniden is not liable to Plaintiff for the acts alleged

to have been performed before Uniden knew that its actions would cause indirect infringement.

                               SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s attempted enforcement of the Asserted Patents against Uniden is barred by one

or more of the equitable doctrines of laches, estoppel, acquiescence, waiver, and unclean hands.

UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                            - PAGE 7
   Case 3:18-cv-00161-N Document 43 Filed 01/07/19                  Page 8 of 21 PageID 910


                            SEVENTH AFFIRMATIVE DEFENSE

       The claims of the Asserted Patents are not entitled to a scope sufficient to encompass any

system employed or process practiced by Uniden.

                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted because, among

other things, Plaintiff has not stated a plausible allegation that Uniden makes, uses, or sells each

claimed element of any asserted claim, or that Uniden directs or controls another entity to make,

use, or sell any element that is not made, used, or sold by Uniden.

                              NINTH AFFIRMATIVE DEFENSE

       To the extent Plaintiff contends that it alleges a claim for indirect infringement (whether

by inducement or contributorily), Plaintiff has failed to state a claim upon which relief can be

granted.

                              TENTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted because at least

the ’038 Patent does not claim patentable subject matter under 35 U.S.C. § 101.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted because, among

other things, Plaintiff has not stated a plausible allegation that any system or method employed by

Uniden infringes any valid claim of the Asserted Patents.

                            TWELFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by res judicata and/or claim preclusion. As one example,

Plaintiff is barred from asserting claims of the ’679 Patent that are patently indistinct from (1) the

claims of U.S. Patent No. 6,670,905 held invalid in a final written decision by the Patent Trial and

Appeal Board in IPR2013-00240 and (2) the claims of U.S. Patent No. 7,999,721 held invalid in

UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                            - PAGE 8
   Case 3:18-cv-00161-N Document 43 Filed 01/07/19                  Page 9 of 21 PageID 911


a final written decision by the Patent Trial and Appeal Board in IPR2013-00203. Plaintiff is further

barred from asserting issues litigated and lost in light of at least Fleming v. Escort, Inc. et al and

related litigation, including but not limited to any alleged prior invention by Orr or others

associated with Escort to the later acquired ’038 and ’653 reissue patents.

                          THIRTEENTH AFFIRMATIVE DEFENSE

        At least the ’679 Patent is unenforceable due to patent misuse. Plaintiff is knowingly

asserting claims of the ’679 Patent that are patently indistinct from claims of one or more invalid

related patents, including: (1) the claims of U.S. Patent No. 6,670,905 (Orr ’905) held invalid in a

final written decision by the Patent Trial and Appeal Board in IPR2013-00240 and (2) the claims

of U.S. Patent No. 7,999,721 (Orr ’721) held invalid in a final written decision by the Patent Trial

and Appeal Board in IPR2013-00203.

        For example, during prosecution of the application leading to the ’679 patent, the examiner

provided a list of references cited and considered in connection with the first office action issued

on April 17, 2008. The Orr ’905 patent was not listed by the examiner, despite it being identified

in the text of the specification as a “related” patent.

        In the first office action, the examiner rejected some claims, but allowed independent claim

41 and dependents 42-44. Claim 41 recited:




UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                            - PAGE 9
  Case 3:18-cv-00161-N Document 43 Filed 01/07/19                 Page 10 of 21 PageID 912


       The applicant was aware of the materiality of the Orr ’905 patent to at least these claims

found allowable, because he made a deliberate effort to call the examiner’s attention to the Orr

’905 patent as prior art under § 102(b). On March 17, 2009, the applicant submitted an information

disclosure statement identifying Orr ’905, stating:




       The applicant, however, did not call the examiner’s specific attention to any particular

claims, including claims 41-44, or the disclosures of the Orr ’905 patent.

       The foregoing claims 41-44 issued as asserted claims 40-43 to the ’679 Patent.

       The Orr ’905 patent was later subject to a petition for inter partes review, case number

IPR2013-00240. The prior art grounds asserted included invalidity under § 102 and § 103 in light

of U.S Patent Nos. 6,252,544, 6,204,798, or a combination of both.

       In a Final Written Decision entered on September 29, 2014, the PTAB found numerous

claims of Orr ’905 unpatentable over the prior art, including claim 84. Invalid claim 84 of Orr ’905

is patentably indistinguishable from asserted claim 40 of the ’679 patent, as seen below:




UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                           - PAGE 10
  Case 3:18-cv-00161-N Document 43 Filed 01/07/19                   Page 11 of 21 PageID 913




        Plaintiff is aware of the final written decisions because Plaintiff participated in both

proceedings as the Patent Owner of the ’905 Patent and the ’721 Patent.

        Thus, by asserting at least claim 40 of the ’679 patent, Plaintiff is deliberately asserting

claims that it knows to be invalid under at least U.S Patent Nos. 6,252,544, 6,204,798, or a

combination of both.

        Furthermore, as the applicant conceded during prosecution, the ’679 patent does not

claim priority to, and cannot benefit from the earlier filing date of, the Orr ’905 patent. The Orr

’905 patent is, in fact, prior art to the ’679 patent under at least 35 U.S.C. § 102(b), and is an

independent basis by which—as seen in the above chart—Escort knows the asserted claims to be

invalid in light of prior art.

        Consequently, Escort contends in this litigation that the asserted claims of the ’679 patent

are entitled to a statutory expiration date beyond the statutory right to exclude of its Orr ’905

patent, even though the asserted claims are patentably indistinct from those of the Orr ’905

patent. Thus, by pursuing this litigation and seeking royalties and a permanent injunction, Escort

UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                           - PAGE 11
  Case 3:18-cv-00161-N Document 43 Filed 01/07/19                  Page 12 of 21 PageID 914


is deliberately seeking an unjustified time wise extension of the right to exclude that it had

received by its Orr ’905 patent.

         Plaintiff and Uniden compete in the marketplace for police radar and laser detectors

because both Plaintiff and Uniden market and sell GPS-enabled radar detector systems in the

United States. By asserting claims of the ’679 Patent that Plaintiff knows are invalid against

Uniden, Plaintiff is improperly attempting to extract undue royalties or wrongfully exclude

Uniden from the marketplace.

                                UNIDEN’S COUNTERCLAIMS

         For its counterclaims against Plaintiff Escort Inc. (“Escort”), Counterclaim Plaintiff

Uniden America Corporation (“Uniden”) alleges as follows:

                                             PARTIES

         1.     Counterclaim Plaintiff Uniden is a corporation organized and existing under the

laws of the State of Delaware, with an office located at 3001 Gateway Dr., Suite 130, Irving, TX

75653.

         2.     Upon information and belief based solely on Paragraph 14 of the Complaint as pled

by Plaintiff, Counterclaim Defendant Escort Inc. is an Illinois corporation with a principal place

of business at 5440 West Chester Road, West Chester, Ohio 45069.

                                         JURISDICTION

         3.     Uniden incorporates by reference Paragraphs 1–2 above.

         4.     These counterclaims arise under the patent laws of the United States, Title 35,

United States Code. The jurisdiction of this Court is proper under at least 35 U.S.C. § 271 et seq.,

and 28 U.S.C. §§ 1331, 1338, 1367, and 2201–02.

         5.     Escort has consented to the personal jurisdiction of this Court at least by

commencing its action for patent infringement in this District, as set forth in its Complaint.

UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                           - PAGE 12
  Case 3:18-cv-00161-N Document 43 Filed 01/07/19                 Page 13 of 21 PageID 915


       6.      Based solely on Escort’s filing of this action, venue is proper, though not

necessarily convenient, in this District pursuant to at least 28 U.S.C. §§ 1391 and 1400.

                                            COUNT I

                  DECLARATION REGARDING NON-INFRINGEMENT

       7.      Uniden incorporates by reference Paragraphs 1–6 above.

       8.      Based on Escort’s filing of this action and at least Uniden’s first affirmative

defense, an actual controversy has arisen and now exists between the parties as to whether Uniden

infringes U.S. Patent Nos. RE39,038 (the “’038 Patent”); RE40,653 (the “’653 Patent”); and/or

7,576,679 (the “’679 Patent”) (collectively, the “Asserted Patents”).

       9.      Uniden does not infringe any valid, enforceable claim of the Asserted Patents.

       10.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §2201 et seq., Uniden

requests a declaration by the Court that Uniden has not infringed and does not infringe any claim

of the Asserted Patents under any theory (including directly (whether individually or jointly) or

indirectly (whether contributorily or by inducement)).

                                           COUNT II

                       DECLARATION REGARDING INVALIDITY

       11.     Uniden incorporates by reference Paragraphs 1–10 above.

       12.     Based on Escort’s filing of this action and at least Uniden’s Second Affirmative

Defense, an actual controversy has arisen and now exists between the parties as to the validity of

the claims of the Asserted Patents.

       13.     The asserted claims of the Asserted Patents are anticipated and/or rendered obvious

by, inter alia, U.S. Patent No. 4,841,302, U.S. Patent No. 6,246,948, and U.S. Patent No.

6,449,540.



UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                           - PAGE 13
  Case 3:18-cv-00161-N Document 43 Filed 01/07/19                    Page 14 of 21 PageID 916


       14.     The asserted claims of the ’679 Patent are further anticipated and/or rendered

obvious by, inter alia, the ’038 Patent and the ’653 Patent.

       15.     The asserted claims of the ’038 Patent are invalid under 35 U.S.C. § 101 because

each and every claim is drawn to the abstract idea of filtering information without any meaningful

limitations.

       16.     The asserted claims of the ’038 Patent are also invalid under 35 U.S.C. § 112, first

paragraph, because the specification as filed does not enable or describe the claimed systems and

methods. For example, the specification does not enable or describe the full scope of “generating

an alert if the at least one characteristic is not similar to a predetermined characteristic,” “operable

to disable an alert to the incoming radar signal based at least in part upon the position of the radar

detector,” “operable to disable the alert based at least in part upon the velocity of the radar

detector,” “operable to disable the alert based at least in part upon the frequency of the incoming

radar signal,” and/or “operable to enable the alert based at least in part upon the frequency of the

incoming radar signal.”

       17.     The asserted claims of the ’038 Patent are also invalid under 35 U.S.C. § 112,

second paragraph, for failing to particularly point out and distinctly claim the subject matter which

the applicants regard as their invention. In particular, at least the following claim terms/phrases

are indefinite: “predetermined distance,” “similar to,” “predetermined frequency range,”

“predetermined radar frequency,” “operable to disable,” “based at least in part,” “determining the

position of a radar detector,” “determining the velocity of the device,” “determining the distance

between the position of the radar detector and another device,” “determining the bearing between

the position of the radar detector and another position,” “[determining] / [determines] a [first] /

[second] position of the radar detector,” “the global positioning system is operable to provide the



UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                           - PAGE 14
  Case 3:18-cv-00161-N Document 43 Filed 01/07/19                  Page 15 of 21 PageID 917


microprocessor with data that indicates the velocity of the radar detector,” “the global positioning

system receiver is operable to provide the microprocessor with data that indicates the heading of

the radar detector,” “the microprocessor is operable to disable the alert based at least in part upon

the signal strength of the incoming radar signal,” “the microprocessor is operable to enable the

alert based at least in part upon the signal strength of the incoming radar signal,” and/or “operable

to enable.”

       18.     The asserted claims of the ’653 Patent are also invalid under 35 U.S.C. § 112, first

paragraph, because the specification as filed does not enable or describe the claimed systems and

methods. For example, the specification does not enable or describe the full scope of “data based

at least in part upon,” “muting an audible alert based upon data received from the button,” “storing

data in the non-volatile memory based upon data received from the button,” “storing the second

position in the non-volatile memory based at least in part upon data received from the button,”

“storing the second position and the frequency of the incoming radar signal in the non-volatile

memory based upon data received from the button,” “storing the second position and data related

to the frequency of the incoming radar signal in the non-volatile memory based upon data received

from the button,” “storing data in the non-volatile memory based upon data received from the mute

button,” “storing the second position in the non-volatile memory based upon data received from

the mute button,” “storing the second position and the frequency of the incoming radar signal in

the non-volatile memory based upon data received from the mute button,” “storing the second

position and data related to the frequency of the incoming radar signal in the non-volatile memory

based upon data received from the mute button,” “performing an act that is unrelated to muting an

alert based upon data received from the mute button,” “storing the second position in the non-

volatile memory based upon first data received from the button,” “performing an act that is



UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                           - PAGE 15
  Case 3:18-cv-00161-N Document 43 Filed 01/07/19                  Page 16 of 21 PageID 918


unrelated to storing a position in the non-volatile memory based upon second data received from

the button,” “stores data in the non-volatile memory based upon data received from the button,”

“stores the second position and the frequency of the incoming radar signal in the non-volatile

memory based upon data received from the button,” “stores data in the non-volatile memory based

upon data received from the mute button,” “stores the second position in the non-volatile memory

based upon data received from the mute button,” “stores at least two items in the non-volatile

memory based upon data received from the mute button,” “performs an act that is unrelated to

muting an alert based upon data received from the mute button,” “stores data related to the second

position in the non-volatile memory based upon first data received from the button,” and/or

“performing an act that is unrelated to storing a position in the non-volatile memory based upon

second data received from the button.”

       19.     The asserted claims of the ’653 Patent are also invalid under 35 U.S.C. § 112,

second paragraph, for failing to particularly point out and distinctly claim the subject matter which

the applicants regard as their invention. In particular, at least the following claim terms/phrases

are indefinite: “data based at least in part upon,” “muting an audible alert based upon data received

from the button,” “storing data in the non-volatile memory based upon data received from the

button,” “storing the second position in the non-volatile memory based at least in part upon data

received from the button,” “storing the second position and data related to the frequency of the

incoming radar signal in the non-volatile memory based upon data received from the button,”

“storing data in the non-volatile memory based upon data received from the mute button,” “storing

the second position in the non-volatile memory based upon data received from the mute button,”

“storing the second position and the frequency of the incoming radar signal in the non-volatile

memory based upon data received from the mute button,” “performing an act that is unrelated to



UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                           - PAGE 16
  Case 3:18-cv-00161-N Document 43 Filed 01/07/19                 Page 17 of 21 PageID 919


muting an alert based upon data received from the mute button,” “storing the second position in

the non-volatile memory based upon first data received from the button,” “performing an act that

is unrelated to storing a position in the non-volatile memory based upon second data received from

the button,” “stores data in the non-volatile memory based upon data received from the button,”

“stores the second position and the frequency of the incoming radar signal in the non-volatile

memory based upon data received from the button,” “stores data in the non-volatile memory based

upon data received from the mute button,” “stores the second position in the non-volatile memory

based upon data received from the mute button,” “stores at least two items in the non-volatile

memory based upon data received from the mute button,” “performs an act that is unrelated to

muting an alert based upon data received from the mute button,” “stores data related to the second

position in the non-volatile memory based upon first data received from the button,” and/or

“performing an act that is unrelated to storing a position in the non-volatile memory based upon

second data received from the button.”

       20.     The asserted claims of the ’679 Patent are also invalid under 35 U.S.C. § 112, first

paragraph, because the specification as filed does not enable or describe the claimed systems and

methods. For example, the specification does not enable or describe the full scope of “a warning

section responding to the receiver section and providing a warning if a received signal correlates

to a law enforcement signal,” “configurable in response to digital signals received via said digital

interface connector,” “receiving signals indicative of vehicle motion from a position determining

circuit,” “a warning section responding to a signal received by the receiver section greater than a

threshold strength,” “providing a warning if a received signal correlates to a law enforcement

signal,” and/or “determining the threshold strength in relation to vehicle speed data and input from

a user of the detector.”



UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                           - PAGE 17
  Case 3:18-cv-00161-N Document 43 Filed 01/07/19                   Page 18 of 21 PageID 920


       21.     The asserted claims of the ’679 Patent are also invalid under 35 U.S.C. § 112,

second paragraph, for failing to particularly point out and distinctly claim the subject matter which

the applicants regard as their invention. In particular, at least the following claim terms/phrases

are indefinite: “police signal,” “law enforcement signal,” “being responsive to,” “adapted to,”

“indicative of police activity,” “signals generated in the context of law enforcement activity,”

and/or “until at least said signals indicative of vehicle motion indicate vehicle motion over a

distance.”

       22.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §2201 et seq., Uniden

requests a declaration by the Court that the claims of the Asserted Patents are invalid for failure to

comply with one or more of the requirements of United States Code, Title 35, including without

limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining

thereto.

                                              COUNT III

  DECLARATION REGARDING UNENFORCEABILITY DUE TO PATENT MISUSE

       23.     Uniden incorporates by reference Paragraphs 1–22 above.

       24.     Based on Escort’s filing of this action and at least Uniden’s Thirteenth Affirmative

Defense, an actual controversy has arisen and now exists between the parties as to the

enforceability of at least the ’679 Patent.

       25.     For the reasons set forth in Uniden’s Thirteenth Affirmative Defense, which is

hereby incorporated by reference in its entirety as if fully set forth herein, the ’679 Patent is

unenforceable as a result of Escort’s patent misuse.




UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                           - PAGE 18
  Case 3:18-cv-00161-N Document 43 Filed 01/07/19                     Page 19 of 21 PageID 921


       26.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §2201 et seq., Uniden

requests a declaration by the Court that at least the ’679 Patent is unenforceable as a result of

Escort’s patent misuse.

                                     PRAYER FOR RELIEF

       WHEREFORE, Uniden asks this Court to enter judgment in Uniden’s favor and against

Escort by granting the following relief:

       a)      a declaration that the Asserted Patents are invalid;

       b)      a declaration that Uniden does not infringe, under any theory, any valid claim of

the Asserted Patents that may be enforceable;

       c)      a declaration that the Asserted Patents are unenforceable;

       d)      a declaration the Escort take nothing by its Complaint;

       e)      judgment against Escort and in favor of Uniden;

       f)      dismissal of the Complaint with prejudice;

       g)      a finding that this case is an exceptional case under 35 U.S.C. § 285 and an award

to Uniden of its costs and attorneys’ fees incurred in this action; and

       h)      further relief as the Court may deem just and proper.

                                           JURY DEMAND

       Uniden hereby demands trial by jury on all issues.




UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                           - PAGE 19
    Case 3:18-cv-00161-N Document 43 Filed 01/07/19    Page 20 of 21 PageID 922


Dated: January 7, 2019                  Respectfully submitted,

                                        FISH & RICHARDSON P.C.



                                        By: /s/ David B. Conrad
                                            Neil J. McNabnay
                                            mcnabnay@fr.com
                                            Texas Bar No. 24002583
                                            David B. Conrad
                                            conrad@fr.com
                                            Texas Bar No. 24049042
                                            Theresa M. Dawson
                                            tdawson@fr.com
                                            Texas Bar No. 24065128

                                            1717 Main Street, Suite 5000
                                            Dallas, Texas 75201
                                            (214) 747-5070 - Telephone
                                            (214) 747-2091 - Facsimile

                                        COUNSEL FOR DEFENDANT
                                        UNIDEN AMERICA CORPORATION


 




UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                           - PAGE 20
  Case 3:18-cv-00161-N Document 43 Filed 01/07/19              Page 21 of 21 PageID 923


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on January 7, 2019, to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system per Local Rule CV 5-1(d).



                                               /s/ David B. Conrad
                                               David B. Conrad




UNIDEN AMERICA CORPORATION’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT                           - PAGE 21
